 



Exhibit 10.23
SECOND AMENDMENT TO DEMAND SECURED PROMISSORY NOTE
AND LOAN MODIFICATION AGREEMENT
     THIS SECOND AMENDMENT TO DEMAND SECURED PROMISSORY NOTE AND LOAN
MODIFICATION AGREEMENT (the “Agreement”) is made as of this ___ day of July,
2006, by and among BCI Communications, Inc., (“Borrower”) and Berliner
Communications, Inc. f/k/a Novo Networks, Inc. and Richard B. Berliner, pursuant
to the Validity Guaranty, (“individual guarantors”) (collectively “Guarantors”)
and PRESIDENTIAL FINANCIAL CORPORATION OF DELAWARE VALLEY, a New Jersey
corporation (the “Lender”).
R E C I T A L S
     Pursuant to the Loan Agreements and Security Agreements dated February 22,
2005 (“Loan Agreement”), between the Borrower and the Lender, the Lender agreed
to make available to the Borrower a line of credit in accordance with, and
subject to, the provisions of the Loan Agreement. The Borrower’s obligation to
repay the line of credit, with interest and other fees and charges, is evidenced
by Demand Secured Promissory Notes dated February 22, 2005, (the “Promissory
Note”) in the principal amount of One Million Two Hundred and Fifty Thousand
Dollars ($1,250,000.00). The indebtedness, obligations and liabilities of the
Borrower under and in connection with the line of credit are guaranteed by the
Guarantors pursuant to the terms of the Guaranty Agreements dated February 22,
2005 executed by the Guarantors (collectively “Guaranty Agreements”). The Loan
Agreement, Promissory Note, first Addendum to Promissory Note, the Guaranty
Agreements, Disclosure Statement, and all documents now and hereafter executed
by the Borrower, the Guarantors or any other party, to evidence, secure, or
guaranty, in connection with the Borrower’s indebtedness and obligation to
Lender, are hereinafter referred to as the “Loan Documents”.
     The parties wish to increase the available line of credit from One Million
Two Hundred and Fifty Thousand Dollars ($1,250,000.00) to Two Million Five
Hundred Thousand Dollars ($2,500,000.00) subject to the terms and conditions of
this Agreement.
A G R E E M E N T S
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
and agreements of the parties hereinafter set forth, it is hereby mutually
agreed as follows:
     1. Recitals. Each of the parties hereto acknowledges that the above
recitals are true and correct and incorporated herein by reference.
     2. Increase in the Line of Credit. The parties agree to increase the line
of credit available to the Borrower under the Loan Documents from $1,250,000.00
to $2,500,000.00 and hereby amend the Promissory Note, the Loan Agreement and
all other Loan Documents to increase the principal amount of the Promissory Note
from $1,250,000.00 to $2,500,000.00.
     3. Term Extention. The parties agree to extend the term of the line of
credit available to the Borrower for a minimum period of 8 months from the date
of this agreement under the terms of the first Addendum to Promissory Note dated
February 22, 2005.
     4. Representations and Warranties. In order to induce the Lender to enter
into this Agreement and increase the line of credit pursuant hereto, the
Borrower and each of the Guarantors (collectively the

             
 
  Lender Initials:        
 
     
 
   
 
  Borrower Initials:        
 
           

1



--------------------------------------------------------------------------------



 



“Obligors”) represent and warrant to the Lender that as of the date hereof
(a) no event of default exists under the provisions of the Loan Agreement,
Promissory Note or the Guaranty Agreements or other Loan Documents, (b) all of
the representations and warranties of the Obligors in the Loan Documents are
true and correct on the date hereof as if the same were made on the date hereof,
(c) the Collateral, as defined in the Loan Agreement, is free and clear of all
assignments, security interest, liens and other encumbrances of any kind and
nature whatsoever, except for those granted or permitted under the provisions of
the Loan Documents, (d) the execution and performance by the Borrower under the
Loan Agreement, as amended, will not (i) violate any provision of law, any order
of any court or other agency of government, or the organizational documents
and/or bylaws of Borrower, or (ii) violate any indenture, contract, agreement or
other instrument to which the Borrower is party, or by which its property is
bound, or be in conflict with, result in a breach of or constitute (with due
notice and/or lapse of time) a default under, any such indenture, or imposition
of any lien, charge or encumbrance of any nature whatsoever upon any of the
property or assets of the -Borrower, and (e) this Agreement constitutes the
legal, valid and binding obligations of the Obligors enforceable in accordance
with its terms, except its enforceability may be limited by bankruptcy,
insolvency or some other laws affecting the enforcement of creditors rights
generally.
     5. Ratification and No Novation; Validity of Loan Documents. The Obligors
hereby ratify and confirm all of their obligations, liabilities and indebtedness
under the provisions of the Loan Agreement, the Promissory Note, the Guaranty
Agreements and the other Loan Documents, as the same may be amended and modified
by this Agreement, and agrees to pay the indebtedness in accordance with the
terms of the Loan Agreement, as amended and modified by this Agreement. The
Lender and the Obligors each agrees that is their intention that nothing in this
Agreement shall be construed to extinguish, release or discharge or constitute,
create or affect a novation of, or an agreement to extinguish (a) any of the
obligations, indebtedness and liabilities of the Obligors, or any other party
under the provisions of the Loan Agreement, the Promissory Note, and such other
Loan Documents, or (b) any assignment or pledge to the Lender of, or any
security interest or lien granted to the Lender in, or on, any Collateral and
security for such obligations, indebtedness, and liabilities. The Obligors agree
that all of the provisions of the Loan Agreement, the Promissory Note, and the
other Loan Documents shall remain and continue in full force and effect, as the
same may be modified and amended by this Agreement. In the event of any conflict
between the provisions of this Agreement and the provisions of such other Loan
Documents, the provisions of this Agreement shall control. Obligors have no
existing claims, defenses (personal or otherwise) or rights of setoff whatsoever
with respect to the Obligations of the Obligors under the Loan Documents. Each
of the Obligors furthermore agrees that each of them has no defense,
counterclaim, offset, cross-complaint, claim or demand of any nature whatsoever
that can be asserted as a basis to seek affirmative relief and/or damages of any
kind from the Lender.
     6. Applicable Law, Binding Effect, etc. This Agreement shall be governed by
the laws of the State of New Jersey and may be executed in any number of
duplicate originals and counterparts, each of which, and all taken together,
shall constitute one and the same instrument. This Agreement shall be binding
upon, and inure to the benefit of, the Lender, the Borrower, and each of the
Guarantors and their respective successors, heirs and assigns.
     7. Expenses. Borrower hereby agrees to pay all out-of-pocket expense
incurred by Lender in connection with the preparation, negotiation and
consummation of this Agreement, and all other documents related thereto (whether
or not any borrowing under the Loan Agreement as amended shall be consummated),
including, without limitation, the fees and expenses of Lender’s counsel.

             
 
  Lender Initials:        
 
     
 
   
 
  Borrower Initials:        
 
           

- 2 -



--------------------------------------------------------------------------------



 



     8. Effectiveness of this Agreement. This Agreement shall not be effective
until the same is executed and accepted by Lender in the State of New Jersey.
     IN WITNESS WHEREOF, the Lender, the Borrower, and each of the Guarantors
have caused this Agreement to be duly executed, under seal, as of the day and
year first above written.

                  Sworn to and subscribed to before       BORROWER: me this
_____ day of July, 2006       BCI Communications, Inc.
 
               
 
      BY:       (SEAL)
 
               
Notary Public
      ITS:        
 
               
 
                Sworn to and subscribed to before       GUARANTORS: me this
_____ day of July, 2006       Berliner Communications, Inc. f/k/a Novo Networks,
Inc.
 
               
 
              (SEAL)              
Notary Public
      Name:        
 
               
 
      Title:        
 
               
 
                Sworn to and subscribed to before       Richard B. Berliner, per
Validity Guaranty
me this ___day of July, 2006
               
 
               
 
              (SEAL)              
Notary Public
      Name:        
 
               
 
                        LENDER:
 
                Sworn to and subscribed to before       Presidential Financial
Corporation me this _____ day of July, 2006       of Delaware Valley
 
               
 
      BY:        
 
         
 
   
Notary Public
      ITS:        
 
               

             
 
  Lender Initials:        
 
     
 
   
 
  Borrower Initials:        
 
           

- 3 -